Exhibit 10.5

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is entered
into as of April 2, 2015, among Dynegy Inc., a Delaware corporation (the
“Borrower”), the Guarantors party hereto, the Additional Lenders and Lenders
party hereto (in such capacity, each, an “Incremental Revolving Lender” and,
collectively, the “Incremental Revolving Lenders”) and Credit Suisse AG, Cayman
Islands Branch, as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement referred to below.

 

RECITALS

 

WHEREAS, the Borrower, the lenders from time to time party thereto (each, a
“Lender” and, collectively, the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement, dated as of April 23, 2013 (as amended
by that certain First Amendment to Credit Agreement, dated as of April 2, 2015,
among the Borrower, the other Credit Parties party thereto, the Administrative
Agent and the Lenders party thereto, the “Credit Agreement”);

 

WHEREAS, the Borrower has previously notified the Administrative Agent that it
was requesting an Incremental Revolving Commitment pursuant to Section 2.15 of
the Credit Agreement;

 

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower may
establish Incremental Revolving Commitments by, among other things, entering
into an Incremental Amendment pursuant to the terms and conditions of the Credit
Agreement (it being agreed that this Second Amendment constitutes an Incremental
Amendment which meets such requirements) with each Lender and/or Additional
Lender agreeing to provide such Incremental Revolving Commitments and the
Administrative Agent;

 

WHEREAS, the Borrower has requested that the Incremental Revolving Lenders
extend credit to the Borrower in the form of Incremental Revolving Commitments
in an aggregate principal amount of $600,000,000 (the “Incremental Tranche B
Revolving Loan Commitments”);

 

WHEREAS, the Borrower has requested that certain of the Incremental Revolving
Lenders agree to provide the Borrower with additional Letter of Credit
Commitments in an aggregate principal amount of $530,000,000 (the “Additional
L/C Commitments”); and

 

WHEREAS, each Incremental Revolving Lender (which, collectively, constitute the
Required Lenders) has indicated its willingness to provide the Incremental
Tranche B Revolving Loan Commitments and, to the extent applicable to such
Incremental Revolving Lender, the Additional L/C Commitments, in each case, on
the terms and subject to the conditions contained herein;

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.  Incremental Revolving Commitments and Additional L/C Commitments.

 

(a)                           This Second Amendment constitutes an Incremental
Amendment pursuant to which a new Incremental Revolver and a new Class of
Incremental Revolving Commitments is established pursuant to

 

1

--------------------------------------------------------------------------------


 

Section 2.15 of the Credit Agreement upon the occurrence of the Second Amendment
Effective Date (as defined below).

 

(b)                           Each Incremental Revolving Lender hereby severally
commits to provide Incremental Tranche B Revolving Loan Commitments in the
amount set forth opposite its name under the column entitled “Incremental
Tranche B Revolving Loan Commitment” on Schedule I attached hereto, and, in
connection with the entry into this Incremental Amendment, each Incremental
Revolving Lender hereby severally agrees to increase its Letter of Credit
Commitment (the “Letter of Credit Commitment Increase”) in the amount set forth
opposite its name under the column entitled “Letter of Credit Commitment
Increase” on Schedule I attached hereto, with each such commitment and increase
to be effective as of the Second Amendment Effective Date.  The parties hereby
agree that on the Second Amendment Effective Date (after giving effect to this
Incremental Amendment)), (1) the total Incremental Tranche B Revolving Loan
Commitments shall be $600,000,000, (2) the total Letter of Credit Commitment
shall increase by the amount of the Letter of Credit Commitment Increase
effected hereby, (3) the total Revolving Loan Commitments shall increase by the
amount of the Incremental Tranche B Revolving Loan Commitments and (4) as set
forth in Section 6 of this Second Amendment, there shall be an automatic
adjustment to the RL Percentage of each Revolving Lender in the aggregate Letter
of Credit Exposure and the aggregate Swingline Loan Exposure to reflect the new
RL Percentage of each Revolving Lender in the aggregate Letter of Credit
Exposure and the aggregate Swingline Loan Exposure resulting from the
Incremental Tranche B Revolving Loan Commitments.

 

SECTION 2.  Amendments to Credit Agreement.

 

(a)                                 Effective as of the Second Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

 

(i)                                     The definition of “Applicable Margin”
contained in Section 1 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

““Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Initial Tranche B-1 Term Loans maintained as (A) Base Rate Loans, 2.00% and
(B) LIBOR Loans, 3.00%; (ii) in the case of Initial Tranche B-2 Term Loans
maintained as (A) Base Rate Loans, 2.00% and (B) LIBOR Loans, 3.00%;
(iii) initially in the case of Initial Revolving Loans maintained as (A) Base
Rate Loans, 1.75% and (B) LIBOR Loans, 2.75%; (iv) initially in the case of
Incremental Tranche A Revolving Loans maintained as (A) Base Rate Loans, 1.75%
and (B) LIBOR Loans, 2.75%, (v) initially in the case of Incremental Tranche B
Revolving Loans maintained as (A) Base Rate Loans, 1.75% and (B) LIBOR Loans,
2.75%, (vi) initially, in the case of Unutilized Revolving Loan Commitments
attributable to Initial Revolving Loan Commitments, 0.50%, (vii) initially, in
the case of Unutilized Revolving Loan Commitments attributable to Incremental
Tranche A Revolving Loan Commitments, the Applicable Margin in respect of
Unutilized Revolving Loans attributable to Initial Revolving Loan Commitments at
the time of the effectiveness of the Incremental Tranche A Revolving Loan
Commitments, (viii) initially, in the case of Unutilized Revolving Loan
Commitments attributable to Incremental Tranche B Revolving Loan Commitments,
the Applicable Margin in respect of Unutilized Revolving Loans attributable to
Initial Revolving Loan Commitments at the time of the effectiveness of the
Incremental Tranche B Revolving Loan Commitments and (ix) in the case of
Swingline Loans, 1.75%.  From and after each day of delivery of any certificate
delivered in accordance with the first sentence of the following paragraph
indicating an entitlement to a different margin for Initial Revolving
Loans, Incremental Tranche A Revolving Loans, Incremental Tranche B Revolving
Loans, Swingline Loans,

 

2

--------------------------------------------------------------------------------


 

and Unutilized Revolving Loan Commitments, attributable to Initial Revolving
Loan Commitments, Incremental Tranche A Revolving Loan Commitments and
Incremental Tranche B Revolving Loan Commitments, than that described in the
immediately preceding sentence (each, a “Start Date”) to and including the
applicable End Date described below, the Applicable Margins for such Initial
Revolving Loans, Incremental Tranche A Revolving Loans, Incremental Tranche B
Revolving Loans, Swingline Loans and Unutilized Revolving Loan Commitments,
attributable to Initial Revolving Loan Commitments, Incremental Tranche A
Revolving Loan Commitments and Incremental Tranche B Revolving Loan Commitments
(hereinafter, the “Adjustable Applicable Margins”) shall be those set forth
below opposite the Senior Secured Leverage Ratio indicated to have been achieved
in any certificate delivered in accordance with the following sentence:

 

Senior Secured
Leverage Ratio

 

Unutilized
Revolving
Loan
Commitment
Margin

 

Initial
Revolving
Loan
Base Rate
Margin

 

Initial
Revolving
Loan
LIBO
Rate
Margin

 

Incremental
Tranche A
Revolving
Loan
Base Rate
Margin

 

Incremental
Tranche A
Revolving
Loan
LIBO Rate
Margin

 

Incremental
Tranche B
Revolving
Loan
Base Rate
Margin

 

Incremental
Tranche B
Revolving
Loan
LIBO Rate
Margin

 

Swingline
Loan
Base Rate
Margin

 

Greater than or equal to 2.25:1.00

 

0.500

%

1.75

%

2.75

%

1.75

%

2.75

%

1.75

%

2.75

%

1.75

%

Greater than or equal to 1.75:1.00 but less than 2.25:1.00

 

0.375

%

1.50

%

2.50

%

1.50

%

2.50

%

1.50

%

2.50

%

1.50

%

Less than 1.75:1.00

 

0.375

%

1.25

%

2.25

%

1.25

%

2.25

%

1.25

%

2.25

%

1.25

%

 

The Senior Secured Leverage Ratio used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a certificate of
the Borrower (each, a “Quarterly Pricing Certificate”) by an Authorized Officer
of the Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 50 days of the last day of any
Fiscal Quarter of the Borrower, which certificate shall set forth the
calculation of the Senior Secured Leverage Ratio as at the last day of the Test
Period ended immediately prior to the relevant Start Date (but determined on a
Pro Forma Basis) and the Adjustable Applicable Margins which shall be thereafter
applicable (until same are changed or cease to apply in accordance with the
following sentences).  The Adjustable Applicable Margins so determined shall
apply, except as set forth in the succeeding sentence, from the relevant Start
Date to the earlier of (x) the date on which the next certificate is delivered
to the Administrative Agent, and (y) the date which is 51 days (or 106 days in
the case of the fourth Fiscal Quarter of the Borrower) following the last day of
the Test Period in which the previous Start Date occurred (such earliest date,
the “End Date”), at which time, if no certificate has been delivered to the
Administrative Agent indicating an entitlement to new Adjustable Applicable
Margins (and thus commencing a new Start Date), the Adjustable Applicable
Margins shall be those set forth in the first sentence of this definition (such
Adjustable

 

3

--------------------------------------------------------------------------------


 

Applicable Margins as so determined, the “Highest Adjustable Applicable
Margins”).  Notwithstanding anything to the contrary contained above in this
definition, the Adjustable Applicable Margins shall be the Highest Adjustable
Applicable Margins (x) at all times during which there shall exist any Event of
Default and (y) at all times prior to the date of delivery of the financial
statements pursuant to Section 9.01(a) for the first full Fiscal Quarter of the
Borrower following the Closing Date.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any Quarterly Pricing Certificate delivered
for any period is inaccurate for any reason and the result thereof is that the
Lenders received interest for any period based on an Applicable Margin that is
less than that which would have been applicable had the Senior Secured Leverage
Ratio been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Quarterly Pricing Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Senior Secured Leverage Ratio
for such period, and any shortfall in the interest theretofore paid by the
Borrower for the relevant period pursuant to Section 2.08(a) and (b) as a result
of the miscalculation of the Senior Secured Leverage Ratio shall be deemed to be
(and shall be) due and payable under the relevant provisions of
Section 2.08(a) or (b), as applicable, at the time the interest for such period
was required to be paid pursuant to said Section on the same basis as if the
Senior Secured Leverage Ratio had been accurately set forth in such Quarterly
Pricing Certificate (and shall remain due and payable until paid in full,
together with all amounts owing under Section 2.08(d), in accordance with the
terms of this Agreement).  Such Applicable Margin shall be due and payable on
the earlier of (i) the occurrence of a Default or an Event of Default under
Section 11.05 and (ii) promptly upon written demand to the Borrower (but in no
event later than five (5) Business Days after such written demand); provided
that in the case of preceding clause (ii), nonpayment of such Applicable Margin
as a result of any inaccuracy shall not constitute a Default or Event of Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the applicable default rate),
at any time prior to the date that is five (5) Business Days after such written
demand to the Borrower.

 

The Applicable Margins with respect to any Term Loans other than Initial Term
Loans, Revolving Loans other than Initial Revolving Loans, Incremental Tranche A
Revolving Loans and Incremental Tranche B Revolving Loans and Unutilized
Revolving Loan Commitments attributable to Revolving Loan Commitments other than
the Initial Revolving Loan Commitments, Incremental Tranche A Revolving Loan
Commitments and Incremental Tranche B Revolving Loan Commitments, shall in each
case be determined in accordance with the relevant provisions of this Agreement,
and shall utilize the rules provided above to the extent specified in the
respective Incremental Amendment, Extension or Refinancing Amendment, as
applicable.”

 

(ii)                                  The definition of “Class” contained in
Section 1 of the Credit Agreement is hereby amended by inserting the text
“Incremental Tranche B Revolving Loans,” immediately after the text “Incremental
Tranche A Revolving Loans,” appearing therein.

 

(iii)                               The definition of “Commitment” contained in
Section 1 of the Credit Agreement is hereby amended by inserting the text “an
Incremental Tranche B Revolving Loan

 

4

--------------------------------------------------------------------------------


 

Commitment,” immediately after the text “an Incremental Tranche A Revolving Loan
Commitment,” appearing therein.

 

(iv)                              The definition of “Latest Maturity Date”
contained in Section 1 of the Credit Agreement is hereby amended by inserting
the text “Incremental Tranche B Revolving Loan Commitments,” immediately after
the text “Incremental Tranche A Revolving Loan Commitments,” appearing therein.

 

(v)                                 The definition of “Maturity Date” contained
in Section 1 of the Credit Agreement is hereby amended by (A) deleting the text
“or” immediately prior to the text “the Incremental Tranche A Revolving Loan
Maturity Date” appearing therein and (B) inserting the text “, or the
Incremental Tranche B Revolving Loan Maturity Date” immediately after the text
“the Incremental Tranche A Revolving Loan Maturity Date” appearing therein.

 

(vi)                              The definition of “Revolving Loan Commitments”
contained in Section 1 of the Credit Agreement is hereby amended by inserting
the text “, Incremental Tranche B Revolving Loan Commitment” immediately after
the text “Incremental Tranche A Revolving Loan Commitment” appearing therein.

 

(vii)                           Section 1 of the Credit Agreement is hereby
further amended by inserting the following definitions in the appropriate
alphabetical order:

 

“Incremental Tranche B Revolving Loan Commitment” shall mean, for each Lender
party to this Agreement on the Closing Date, the amount set forth opposite such
Lender’s name on Schedule 1.01(b) directly below the column entitled
“Incremental Tranche B Revolving Loan Commitment,” as the same may from time to
time be (x) reduced or terminated pursuant hereto, (y) increased (but only with
the consent of the respective Lender) in accordance with the terms hereof or
(z) adjusted as a result of assignments to or from such Lender pursuant hereto.

 

“Incremental Tranche B Revolving Loan Maturity Date” shall mean April 2, 2020.

 

“Incremental Tranche B Revolving Loans” shall mean all Revolving Loans made from
time to time pursuant to the Incremental Tranche B Revolving Loan Commitments.

 

“Second Amendment” shall mean that certain Second Amendment to Credit Agreement,
dated as of April 2, 2015, among the Borrower, the Guarantors party thereto, the
financial institutions party thereto as Additional Lenders and Lenders, and the
Administrative Agent.

 

“Second Amendment Effective Date” shall mean the first date that all of the
conditions precedent in Section 4 of the Second Amendment are satisfied or
waived in accordance with Section 4 of the Second Amendment, which date is
April 2, 2015.

 

“Second Amendment Letter of Credit Commitment” shall mean the increase or new
Letter of Credit Commitment of each Issuing Lender extended to the Borrower on
the Second Amendment Effective Date in connection with the effectiveness of the
Second Amendment (as the same may be reduced pursuant to
Section 3.02(b) hereof).

 

(viii)                        Section 3.02(a) of the Credit Agreement is hereby
amended by inserting the following text immediately prior to the period at the
end of the first sentence thereof:

 

5

--------------------------------------------------------------------------------


 

“; provided, further, that if any Letter of Credit with a stated termination
date occurring after the Incremental Tranche A Revolving Loan Maturity Date is
issued or extended by an Issuing Lender in accordance with the preceding
paragraph and the Incremental Tranche A Revolving Loan Maturity Date would, at
the time of such issuance or extension, occur within 12 months after the date of
such issuance or extension, the Stated Amount of such Letter of Credit shall not
exceed, when added to the sum of the aggregate Stated Amount of all Letters of
Credit issued by such Issuing Lender that (x) have a stated termination date
occurring after the Incremental Tranche A Revolving Loan Maturity Date and
(y) are then outstanding, the Letter of Credit Commitment of such Issuing Lender
that will be in effect on the Incremental Tranche A Revolving Loan Maturity Date
(calculated after giving effect to any reduction on such date pursuant to
Section 3.02(b)) unless the excess amount shall have been cash collateralized or
backstopped in a manner reasonably satisfactory to the applicable Issuing
Lender”.

 

(ix)                              Section 3.02(b) of the Credit Agreement is
hereby amended by (A) deleting the text “and” immediately prior to the text
“(ii)” appearing therein and replacing it with the text “,” and (B) inserting
the following text immediately prior to the first proviso thereto:

 

“and (iii) in the event all or a portion of the Incremental Tranche B Revolving
Loan Commitments are terminated (but not by way of an extension hereunder) and
the aggregate Second Amendment Letter of Credit Commitments would exceed the
aggregate Incremental Tranche B Revolving Loan Commitments in effect immediately
after such termination, the aggregate Second Amendment Letter of Credit
Commitments shall be reduced by an amount equal to the dollar amount by which
the aggregate Second Amendment Letter of Credit Commitments would exceed the
aggregate Incremental Tranche B Revolving Loan Commitments as in effect
immediately after such termination”.

 

(x)                                 Section 7 of the Credit Agreement is hereby
amended by inserting the text “or as otherwise indicated in the applicable
Incremental Amendment” immediately after the text “(except as hereinafter
indicated” appearing in the preamble thereof.

 

(b)                                 Effective as of the Second Amendment
Effective Date, Schedule 1.01(b) of the Credit Agreement is hereby amended and
restated in its entirety in the form attached hereto as Annex I hereto.

 

SECTION 3.  Reference To And Effect Upon The Credit Agreement.

 

(a)                                 From and after the Second Amendment
Effective Date, (i) the term “Agreement” in the Credit Agreement, and all
references to the Credit Agreement in any other Credit Document, shall mean the
Credit Agreement as modified hereby, and (ii) this Second Amendment shall
constitute a Credit Document for all purposes of the Credit Agreement and the
other Credit Documents.

 

(b)                                 Each Credit Party, by its signature below,
hereby confirms that (i) its Guaranty and each Security Document to which it is
a party remains in full force and effect and (ii) its Guaranty and each Security
Document to which it is a party covers all Obligations, in each case after
giving effect to this Second Amendment.

 

(c)                                  This Second Amendment is limited as
specified and shall not constitute a modification, acceptance or waiver of any
other provision of the Credit Agreement or any other Credit Document.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.  Effectiveness.

 

(a)                                 This Second Amendment shall become effective
at the time (the “Second Amendment Effective Date”) when each of the following
conditions shall have been satisfied (or waived by the Second Amendment Lead
Arrangers):

 

(i)                                     this Second Amendment shall have been
duly executed and delivered by the Borrower, the other Credit Parties, the
Incremental Revolving Lenders and the Administrative Agent;

 

(ii)                                  prior to or substantially concurrently
with the Second Amendment Effective Date, the Duke Refinancing shall have been
(or shall be) consummated;

 

(iii)                               subject to the Limited Conditionality
Provision (as defined below), each of the Duke Target Entities, to the extent
required to become a Subsidiary Guarantor pursuant to Section 9.10(d) of the
Credit Agreement (determined without regard to any grace periods contained
therein), shall have executed and delivered to the Administrative Agent or the
Collateral Trustee (as appropriate) an Additional Guarantor Accession Agreement
(as defined in the Intercreditor Agreement) and a supplement in the form of
Exhibit A to the Guarantee and Collateral Agreement and the Administrative Agent
shall have received (in each case subject to the Limited Conditionality
Provision):

 

A.                                    customary closing certificates with
respect to the Duke Target Entities that become Credit Parties on the Second
Amendment Effective Date in form and substance consistent with those delivered
on the Closing Date pursuant to Section 6.03(a) of the Credit Agreement, (w) a
good standing certificate (or local equivalent) from the jurisdiction of
organization of each Duke Target Entity that becomes a Credit Party on the
Second Amendment Effective Date dated as of a recent date, (x) a Notice of
Borrowing (solely to the extent Revolving Loans in respect of the Incremental
Tranche B Revolving Loan Commitments are to be made on the Second Amendment
Effective Date (it being agreed that no Notice of Borrowing or notice of
repayment shall be required in connection with the borrowings and adjustments
set forth in Section 6 hereof)), (y) a customary legal opinion received from
White & Case LLP, New York counsel to the Credit Parties, and addressed to the
Administrative Agent, the Collateral Trustee and the Incremental Revolving
Lenders and dated the Second Amendment Effective Date, and (z) the results of
UCC, tax and judgment lien searches with respect to each of the Duke Target
Entities that become Credit Parties on the Second Amendment Effective Date run
in the jurisdiction of formation of each such Duke Target Entity;

 

B.                                    a solvency certificate from the chief
financial officer (or other officer with reasonably equivalent responsibilities)
of the Borrower substantially in the form of Exhibit F to the Credit Agreement;
and

 

C.                                    the other documents and instruments
required to be delivered pursuant to Section 9.10(d) of the Credit Agreement
(without giving regard to the deadlines for delivery set forth therein but
subject to the Limited Conditionality Provision) necessary to establish that the
Administrative Agent will have perfected security interests in the Collateral to
be acquired on the Second Amendment Effective Date pursuant to the Duke
Transactions;

 

7

--------------------------------------------------------------------------------


 

(iv)                              substantially concurrently with the
effectiveness of the Incremental Tranche B Revolving Loan Commitments, the Duke
Finance Sub Merger and the Duke Escrow Release, the Duke Acquisition shall be
consummated in accordance with the terms of the Duke Acquisition Agreement, but
without giving effect to any amendments, waivers or consents by the Borrower
that are materially adverse to the interests of the Incremental Revolving
Lenders or the Second Amendment Lead Arrangers in their respective capacities as
such without the consent of the Second Amendment Lead Arrangers, such consent
not to be unreasonably withheld, delayed or conditioned (it being understood
that the granting of any consent under the Duke Acquisition Agreement that is
not materially adverse to the interests of the Incremental Revolving Lenders or
the Second Amendment Lead Arrangers shall not otherwise constitute an amendment
or waiver);

 

(v)                                 the Duke Acquisition Agreement
Representations and Duke Specified Representations shall be true and correct in
all material respects;

 

(vi)                              since August 21, 2014, no Duke Acquisition
Funding Date Material Adverse Effect shall have occurred and be continuing;

 

(vii)                           the Second Amendment Lead Arrangers shall have
received (a) the audited consolidated balance sheets of the Duke Target
Entities, as of and for the years ended December 31, 2011, 2012 and 2013 and the
audited consolidated statements of income, cash flows and shareholder’s equity
for the twelve-month periods ended December 31, 2011, 2012 and 2013,
(b) unaudited financial statements, including consolidated balance sheets,
statements of income and comprehensive income and statements of cash flows of
the Duke Target Entities, as of and for the six months ended June 30, 2013 and
2014, (c) unaudited financial statements, including consolidated balance sheets,
statements of income and comprehensive income and statements of cash flows of
the Duke Target Entities, as of and for the nine months ended September 30, 2013
and 2014 and (d) a pro forma consolidated balance sheet and related pro forma
statement of income of the Borrower as of the last day of and for the most
recently completed four fiscal quarter (or longer) period ending prior to the
Second Amendment Effective Date for which financial statements were required to
be delivered pursuant to preceding clause (c), prepared after giving effect to
the Duke Transactions as if the Duke Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of the statement of income) (it being agreed that the filing by the
Borrower with the SEC of the pro forma financial statements contained in the
Form 8K filed by the Borrower on December 2, 2014 satisfy this clause (d) for
all purposes hereof);

 

(viii)                        all fees required to be paid on the Second
Amendment Effective Date and all expenses required to be paid on the Second
Amendment Effective Date, in each case, in connection with the incurrence of the
Incremental Tranche B Revolving Loan Commitments and, in the case of expenses,
to the extent invoiced at least two (2) business days prior to the Second
Amendment Effective Date, shall have been paid;

 

(ix)                              all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act, that has been reasonably requested by the Incremental Revolving
Lenders at least ten (10) days in advance of the Second Amendment Effective Date
shall have been received by the Second Amendment Lead Arrangers at least three
Business Days prior to the Second Amendment Effective Date; and

 

8

--------------------------------------------------------------------------------


 

(x)                                 the conditions precedent to the incurrence
of Incremental Revolving Commitments set forth in Section 2.15(a)(ii), (iv) and
(v) of the Credit Agreement shall have been satisfied.

 

(b)                           Notwithstanding anything in this Second Amendment
or any letter agreement or other undertaking concerning the financing of the
transactions contemplated by this Second Amendment to the contrary, (a) the
terms of the documentation entered into in connection with the establishment of
the Incremental Tranche B Revolving Loan Commitments shall be in a form such
that they do not impair the availability of the Incremental Tranche B Revolving
Loan Commitments on the Second Amendment Effective Date if the conditions set
forth in Section 4(a) hereof are satisfied or waived by the Second Amendment
Lead Arrangers (and, if applicable, waived in accordance with the terms of the
Credit Agreement), it being understood that, (1) to the extent any lien search
or Collateral (including the creation or perfection of any security interest) is
not or cannot be provided on the Second Amendment Effective Date (other than,
(i) a lien on Collateral that may be perfected solely by the filing of a
financing statements under the UCC and (ii) a pledge of the equity interests in
the Duke Target Entities directly acquired by the Buyer on the Second Amendment
Effective Date and constituting Collateral required to be pledged under the
Credit Agreement with respect to which a lien may be perfected by the delivery
of a stock (or equivalent) certificate) after the Borrower’s use of commercially
reasonable efforts to do so without undue burden or expense, then the provision
and/or perfection of such lien search or Collateral shall not constitute a
condition precedent to the availability and initial funding of the Incremental
Tranche B Revolving Loan Commitments on the Second Amendment Effective Date but
may instead be delivered and/or perfected within 60 days (or, with respect to
any Mortgage, 90 days) (or, in each case, such longer period as the
Administrative Agent may agree in its reasonable discretion) after the Second
Amendment Effective Date pursuant to arrangements consistent with the
requirements of Section 9.10 of the Credit Agreement and (2) without limitation
of clause (1), with respect to guarantees and security to be provided by the
Duke Target Entities as set forth in Section 4(a)(iii) that are required to
become Guarantors, if such guarantees and security cannot be provided as a
condition precedent because the directors or managers of such entities have not
authorized such guarantees and security and the elections of new directors or
managers to authorize such guarantees and security has not taken place prior to
the Second Amendment Effective Date (such guarantees and security, “Duly
Authorized Guarantees and Security” and any such entity subject to such
limitation referenced to in this clause (2), each, a “Deferred Loan Party”),
such elections shall take place, such authorizations shall be provided and such
Duly Authorized Guarantees and Security (and the documentation required to be
delivered by such Deferred Loan Parties pursuant to Section 4(a)(iii)) shall be
provided no later than 5:00 p.m. (New York City time) on the Second Amendment
Effective Date, and (c) the only conditions (express or implied) to the
availability of the Incremental Tranche B Revolving Loan Commitments on the
Second Amendment Effective Date are those expressly set forth in
Section 4(a) hereof, and such conditions shall be subject in all respects to the
provisions of this Section 4(b).  This paragraph and the provisions contained
herein are referred to in this Second Amendment as the “Limited Conditionality
Provision”.

 

SECTION 5.  Definitions. As used in this Second Amendment, the following terms
have the meaning specified below:

 

“Buyer” means Dynegy Resource II, LLC, a Delaware limited liability company, and
an indirect Wholly-Owned Domestic Subsidiary of the Borrower that is a
Restricted Subsidiary and that is or will (on or prior to the Second Amendment
Effective Date) become a Subsidiary Guarantor.

 

“Duke Acquisition” means the purchase by the Borrower, indirectly through the
Buyer, of and one hundred percent (100%) of the membership interests of the Duke
Target Entities.

 

“Duke Acquisition Agreement” means the Purchase and Sale Agreement, dated
August 21, 2014

 

9

--------------------------------------------------------------------------------


 

(together with the exhibits and disclosure schedules thereto), among the Buyer
and the seller of the Duke Target Entities.

 

“Duke Acquisition Agreement Representations” shall mean such of the
representations made by or on behalf of the Duke Target Entities in the Duke
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower or the Borrower’s applicable Affiliate has the
right to terminate its obligations under the Duke Acquisition Agreement or
refuse to consummate the Duke Acquisition as a result of a breach of such
representations in the Duke Acquisition Agreement.

 

“Duke Acquisition Funding Date Material Adverse Effect” means a Material Adverse
Effect (as defined in the Duke Acquisition Agreement).

 

“Duke Escrow Release” means the release from escrow of the proceeds of the Duke
Finance Sub Notes and the application of the proceeds of the Duke Finance Sub
Notes to fund the Duke Acquisition.

 

“Duke Finance Sub” means Dynegy Finance I, Inc., a wholly-owned Unrestricted
Subsidiary of the Borrower.

 

“Duke Finance Sub Merger” means the merger of Duke Finance Sub with and into the
Borrower.

 

“Duke Finance Sub Notes” means Duke Finance Sub’s (a) 6.75% Senior Notes due
2019, (b) 7.375% Senior Notes due 2022 and (c) 7.625% Senior Notes due 2024, in
each case, issued pursuant to an Indenture dated October 27, 2014 between Duke
Finance Sub, as issuer, and the other parties thereto, as amended, modified or
supplemented from time to time in accordance with the terms thereof.

 

“Duke Refinancing” means the repayment, redemption, defeasance, discharge,
refinancing or termination (or irrevocable notice for the repayment or
redemption) of all existing third party debt for borrowed money of the Duke
Target Entities and the release and discharge of all security and guarantees in
respect thereof other than indebtedness, security and guarantees permitted to
remain outstanding under the Credit Agreement after the Second Amendment
Effective Date.

 

“Duke Specified Representations” means the representations and warranties set
forth in the Credit Agreement made with respect to the Borrower and the
Guarantors relating to: organizational existence; organizational power and
authority (as it relates to due authorization, execution and delivery of this
Second Amendment); due authorization, execution and delivery of this Second
Amendment, and enforceability, in each case, as it relates to entering into and
performance under this Second Amendment; solvency on the Second Amendment
Effective Date (after giving effect to the Duke Transactions) of the Borrower
and its subsidiaries taken as a whole; no conflicts of this Second Amendment
with charter documents; Federal Reserve margin regulations; the Investment
Company Act; the PATRIOT Act; OFAC; FCPA and, subject to the Limited
Conditionality Provision, the validity and perfection of security interests with
respect to the Collateral to be acquired on the Second Amendment Effective Date
pursuant to the Duke Transactions (subject in all respects to security interests
and liens permitted under the Credit Agreement).

 

“Duke Target Entities” means, collectively, Duke Energy Commercial Asset
Management LLC, a direct and indirect owner of Duke Energy Corporation’s power
generation assets, and Duke Energy Retail LLC, a retail energy business.

 

“Duke Transactions” means (a) the Duke Acquisition, (b) the Borrower obtaining
the Incremental Tranche B Revolving Loan Commitments, (c) the Duke Finance Sub
Merger and Duke Escrow Release, (d) the Duke Refinancing and (e) the payment of
fees, premiums, expenses and other transaction costs

 

10

--------------------------------------------------------------------------------


 

incurred in connection with preceding clauses (a) through (d), including to fund
any original issue discount and upfront fees.

 

“Second Amendment Lead Arrangers” means Morgan Stanley Senior Funding, Inc.,
Barclays Bank PLC, Credit Suisse Securities (USA) LLC, RBC Capital Markets* and
UBS Securities LLC, in their capacities as joint lead arrangers in respect of
the Incremental Tranche B Revolving Loan Commitments.

 

SECTION 6.  Loan Adjustments.             In accordance with Section 2.15(h) of
the Credit Agreement, upon the incurrence of the Incremental Tranche B Revolving
Loan Commitments, (x) each RL Lender immediately prior to such incurrence will
automatically and without further act be deemed to have assigned to each
Incremental Revolving Lender, and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such RL Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each RL Lender (including each such
Incremental Revolving Lender) will equal the percentage of the aggregate
Revolving Loan Commitments of all RL Lenders represented by such RL Lender’s
Revolving Loan Commitment and (y) if, on the Second Amendment Effective Date,
there are any Revolving Loans outstanding, such Revolving Loans shall on or
prior to the effectiveness of the Incremental Tranche B Revolving Loan
Commitments be prepaid from the proceeds of Revolving Loans made under the
Credit Agreement (reflecting such increase in Revolving Loan Commitments
pursuant to the Incremental Tranche B Revolving Loan Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Loans being
prepaid and any costs incurred by any Lender pursuant to such prepayment in
accordance with Section 2.11 of the Credit Agreement.

 

SECTION 7.  Waiver.                        Except as explicitly set forth in
Section 4 of this Second Amendment, each Additional Lender and Lender party
hereto agrees, solely with respect to the occurrence of the Second Amendment
Effective Date and the Credit Events to occur on the Second Amendment Effective
Date (including the incurrence of the Incremental Tranche B Revolving Loan
Commitments and the Additional L/C Commitments and the issuance of any Letter of
Credit on such date), to waive any conditions precedent to the incurrence of the
Incremental Tranche B Revolving Loan Commitments and the Additional L/C
Commitments set forth in Section 7 of the Credit Agreement.

 

SECTION 8.  Joinder of New Issuing Lender.  To the extent that any Issuing
Lender with Second Amendment Letter of Credit Commitments was not an Issuing
Lender immediately prior to the Second Amendment Effective Date, the parties
hereto agree that this Second Amendment shall constitute a joinder of such
Issuing Bank, in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, and that the signature of the
Administrative Agent and the Borrower below constitute an acknowledgment and
acceptance of such joinder.

 

SECTION 9.  Counterparts, Etc.               This Second Amendment may be
executed in any number of counterparts, each of which when so executed shall be
deemed an original, but all such

 

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

11

--------------------------------------------------------------------------------


 

counterparts shall constitute one and the same instrument, and all signatures
need not appear on any one counterpart. Any party hereto may execute and deliver
a counterpart of this Second Amendment by delivering by facsimile or other
electronic transmission a signature page of this Second Amendment signed by such
party, and any such facsimile or other electronic signature shall be treated in
all respects as having the same effect as an original signature. 
Section headings in this Second Amendment are included herein for convenience of
reference only and shall not constitute part of this Second Amendment for any
other purpose.

 

SECTION 10.  Governing Law. This Second Amendment and the rights and obligations
of the parties under this Second Amendment shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.

 

[Signature Pages to follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment has been executed by the parties
hereto as of the date first written above.

 

 

 

DYNEGY INC.

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BLUE RIDGE GENERATION LLC

 

CASCO BAY ENERGY COMPANY, LLC

 

DYNEGY COAL HOLDCO, LLC

 

DYNEGY COAL INVESTMENTS HOLDINGS, LLC

 

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

 

DYNEGY ENERGY SERVICES, LLC

 

DYNEGY EQUIPMENT, LLC

 

DYNEGY GAS HOLDCO, LLC

 

DYNEGY GAS IMPORTS, LLC

 

DYNEGY GAS INVESTMENTS, LLC

 

DYNEGY GAS INVESTMENTS HOLDINGS, LLC

 

DYNEGY GASCO HOLDINGS, LLC

 

DYNEGY KENDALL ENERGY, LLC

 

DYNEGY MARKETING AND TRADE, LLC

 

DYNEGY MIDWEST GENERATION, LLC

 

DYNEGY MORRO BAY, LLC

 

DYNEGY MOSS LANDING, LLC

 

DYNEGY OAKLAND, LLC

 

DYNEGY POWER, LLC

 

DYNEGY POWER MARKETING, LLC

 

DYNEGY SOUTH BAY, LLC

 

HAVANA DOCK ENTERPRISES, LLC

 

ONTELAUNEE POWER OPERATING COMPANY, LLC

 

SITHE/INDEPENDENCE LLC

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

BLACK MOUNTAIN COGEN, INC.

 

DYNEGY ADMINISTRATIVE SERVICES COMPANY

 

DYNEGY GLOBAL LIQUIDS, INC.

 

DYNEGY OPERATING COMPANY

 

DYNEGY POWER GENERATION INC.

 

ILLINOVA CORPORATION

 

SITHE ENERGIES, INC.

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MASSPOWER, a Massachusetts general partnership

 

 

 

By: Masspower Partners II, LLC, its Managing

 

Partner

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

BRAYTON POINT HOLDINGS, LLC

 

DIGHTON POWER, LLC

 

DYNEGY RESOURCE II, LLC

 

DYNEGY RESOURCE III, LLC

 

DYNEGY RESOURCE HOLDINGS, LLC

 

DYNEGY RESOURCES GENERATING

 

HOLDCO, LLC

 

DYNEGY RESOURCES HOLDCO I, LLC

 

DYNEGY RESOURCES HOLDCO II, LLC

 

DYNEGY RESOURCES MANAGEMENT, LLC

 

ECP II-B (BRAYTON POINT IP) CORP.

 

ECP II-C (BRAYTON POINT IP) CORP.

 

ELWOOD ENERGY HOLDINGS, LLC

 

ELWOOD ENERGY HOLDINGS II, LLC

 

ELWOOD EXPANSION HOLDINGS, LLC

 

ELWOOD SERVICES COMPANY, LLC

 

EQUIPOWER RESOURCES CORP.

 

KINCAID ENERGY SERVICES COMPANY, LLC

 

KINCAID GENERATION, L.L.C.

 

KINCAID HOLDINGS, LLC

 

LAKE ROAD HOLDINGS GP, LLC

 

LAKE ROAD HOLDINGS LP, LLC

 

LEP HOLDINGS, LLC

 

LIBERTY ELECTRIC GENERATION

 

HOLDINGS, LLC

 

LIBERTY ELECTRIC PA 2, LLC

 

LIBERTY ELECTRIC POWER, LLC

 

MASSPOWER HOLDCO, LLC

 

MASSPOWER PARTNERS I, LLC

 

MASSPOWER PARTNERS II, LLC

 

MILFORD POWER COMPANY, LLC

 

RICHLAND GENERATION EXPANSION, LLC

 

RICHLAND-STRYKER GENERATION LLC

 

RSG POWER, LLC

 

TOMCAT POWER, LLC

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LAKE ROAD GENERATING COMPANY, L.P.,

 

a Delaware limited partnership

 

 

 

By: Lake Road Holdings GP, LLC, its General

 

Partner

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the Administrative Agent, an
Incremental Revolving Lender and an Issuing Lender

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Samuel Miller

 

 

Name:

Samuel Miller

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as an Incremental Revolving Lender

 

 

 

 

 

By:

/s/ Dmitriy Barskiy

 

 

Name:

Dmitriy Barskiy

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as an Incremental Revolving Lender and an Issuing
Lender

 

 

 

 

 

By:

/s/ Dmitriy Barskiy

 

 

Name:

Dmitriy Barskiy

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as an Incremental Revolving Lender and an Issuing Lender

 

 

 

 

 

By:

/s/ Christine Aharonian

 

 

Name:

Christine Aharonian

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as an Incremental Revolving Lender and an Issuing Lender

 

 

 

 

 

By:

/s/ Mary Elizabeth Mandanas

 

 

Name:

Mary Elizabeth Mandanas

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as an Incremental Revolving Lender and an Issuing
Lender

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name:

Darlene Arias

 

 

Title:

Director, Banking Products Services, US

 

 

 

 

 

By:

/s/ Craig Pearson

 

 

Name:

Craig Pearson

 

 

Title:

Associate Director, Banking Product Services, US

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an Incremental Revolving Lender

 

 

 

 

 

By:

/s/ William Merritt

 

 

Name:

William Merritt

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as an Incremental Revolving
Lender

 

 

 

 

 

By:

/s/ Dixon P. Schultz

 

 

Name:

Dixon P. Schultz

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Michael Willis

 

 

Name:

Michael Willis

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as an Incremental Revolving Lender

 

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name:

Marcus M. Tarkington

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name:

Anca Trifan

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as an Incremental Revolving Lender

 

 

 

 

 

By:

/s/ Nicole Rodriguez

 

 

Name:

Nicole Rodriguez

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Louise Roussel

 

 

Name:

Louise Roussel

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as an Incremental Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Juan Javellana

 

 

Name:

Juan Javellana

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as an Incremental Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Chi-Cheng Chen

 

 

Name:

Chi-Cheng Chen

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as an Incremental Revolving Lender

 

 

 

 

 

 

By:

/s/ Michael Canavan

 

 

Name:

Michael Canavan

 

 

Title:

Managing Director

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Incremental Tranche B Revolving Loan Commitments; Letter of Credit Commitment
Increase

 

Incremental Revolving Lender

 

Incremental Tranche B
Revolving Loan
Commitment

 

Letter of Credit
Commitment Increase

 

Morgan Stanley Senior Funding, Inc.

 

$

57,890,000

 

—

 

Morgan Stanley Bank, N.A.

 

—

 

$

150,000,000

 

Barclays Bank PLC

 

$

57,890,000

 

$

140,000,000

 

Credit Suisse AG

 

$

57,890,000

 

$

140,000,000

 

Royal Bank of Canada

 

$

47,370,000

 

$

40,000,000

 

UBS AG, Stamford Branch

 

$

47,370,000

 

$

60,000,000

 

Deutsche Bank AG New York Branch

 

$

47,370,000

 

$

0

 

Bank of America, N.A.

 

$

47,370,000

 

$

0

 

Credit Agricole Corporate and Investment Bank

 

$

47,370,000

 

$

0

 

BNP Paribas

 

$

47,370,000

 

$

0

 

JPMorgan Chase Bank, N.A.

 

$

47,370,000

 

$

0

 

MUFG Union Bank, N.A.

 

$

47,370,000

 

$

0

 

SunTrust Bank

 

$

47,370,000

 

$

0

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Schedule 1.01(b) to Credit Agreement

 

Lender

 

Initial Revolving
Loan Commitment

 

Letter of Credit
Commitment

 

Initial Tranche
B-1 Term Loan
Commitment

 

Initial Tranche
B-2 Term Loan
Commitment

 

Incremental
Tranche A
Revolving Loan
Commitment

 

Incremental
Tranche B
Revolving Loan
Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

$

50,000,000

 

$

261,000,000.00

 

$

500,000,000.00

 

$

800,000,000.00

 

$

33,780,000

 

$

57,890,000

 

Morgan Stanley Bank, N.A.

 

$

50,000,000

 

$

285,476,500.00

 

—

 

—

 

—

 

—

 

Morgan Stanley Senior Funding, Inc.

 

—

 

—

 

—

 

—

 

$

33,780,000

 

$

57,890,000

 

Barclays Bank PLC

 

$

50,000,000

 

$

175,000,000.00

 

—

 

—

 

$

33,770,000

 

$

57,890,000

 

Deutsche Bank AG New York Branch

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

Goldman Sachs Bank USA

 

$

50,000,000

 

—

 

—

 

—

 

—

 

—

 

JPMorgan Chase Bank, N.A.

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

Bank of America, N.A.

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

Royal Bank of Canada

 

$

50,000,000

 

$

275,000,000.00

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

UBS AG, Stamford Branch

 

$

30,000,000

 

$

77,500,000.00

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

MUFG Union Bank, N.A.

 

$

25,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

Wells Fargo Principal Lending

 

$

10,000,000

 

—

 

—

 

—

 

—

 

—

 

Black Diamond CLO 2006-1 (Cayman) Ltd.

 

$

5,000,000

 

—

 

—

 

—

 

—

 

—

 

Black Diamond CLO 2012-1 Ltd.

 

$

5,000,000

 

—

 

—

 

—

 

—

 

—

 

Credit Agricole Corporate and Investment Bank

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

SunTrust Bank

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

BNP Paribas

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

Total

 

$

475,000,000.00

 

—

 

$

500,000,000.00

 

$

800,000,000.00

 

$

350,000,000

 

$

600,000,000.00

 

 

--------------------------------------------------------------------------------